UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Unified Fund Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:03/31_ Date of reporting period:06/30/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares COMMON STOCKS - 98.19% Value Beverages - 2.21% PepsiCo, Inc. $ Biological Products - 2.32% Amgen, Inc. * Books: Publishing or Publishing and Printing - 1.87% McGraw-Hill Companies, Inc. Computer & Office Equipment - 1.85% Hewlett-Packard Co. Converted Paper & Paperboard Products - 1.61% Kimberly-Clark Corp. Crude Petroleum & Natural Gas - 4.77% Apache Corp. Devon Energy Corp. Electromedical & Electrotherapeutic Apparatus - 3.12% Medtronic, Inc. Fire, Marine & Casualty Insurance - 3.83% Allstate Corp. Progressive Corp. Food & Kindred Products - 2.35% Campbell Soup Co. Guided Missiles & Space Vehicles & Parts - 2.09% Lockheed Martin Corp. Hospital & Medical Service Plans - 1.98% UnitedHealth Group, Inc. Insurance Agents Brokers & Services - 1.51% MetLife, Inc. National Commercial Banks - 8.42% Bank of America Corp. JPMorgan Chase & Co. U.S. Bancorp Wells Fargo & Co. Oil & Gas Field Machinery & Equipment - 1.91% Baker Hughes, Inc. See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2010 (Unaudited) Shares COMMON STOCKS - 98.19% - continued Value Petroleum Refining - 12.19% Chevron Corp. $ ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Pharmaceutical Preparations - 7.89% Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Pumps & Pumping Equipment - 2.91% ITT Corp. Radio & TV Broadcasting & Communications Equipment - 2.95% L-3 Communications Holdings, Inc. Retail - Drug Stores and Proprietary Stores - 2.03% CVS Caremark Corp. Retail - Grocery Stores - 2.02% Safeway, Inc. Services - Advertising Agencies - 2.08% Omnicom Group, Inc. Services - Computer Integrated Systems Design - 2.70% Computer Sciences Corp. Services - Prepackaged Software - 2.96% Microsoft Corp. Ship & Boat Building & Repairing - 2.14% General Dynamics Corp. Specialty Cleaning, Polishing and Sanitation Preparations - 2.72% Clorox Co. State Commercial Banks - 3.56% Bank of New York Mellon Corp. Northern Trust Corp. Surgical & Medical Instruments & Apparatus - 6.46% C.R. Bard, Inc. Stryker Corp. See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2010 (Unaudited) Shares COMMON STOCKS - 98.19% - continued Value Telephone Communications (No Radiotelephone) - 3.52% AT&T, Inc. $ Verizon Communications, Inc. Wholesale - Groceries & Related Products - 2.22% Sysco Corp. TOTAL COMMON STOCKS (Cost $13,218,423) MONEY MARKET SECURITIES - 1.68% AIM STIT-STIC Prime Portfolio - Class I, 0.20% (a) TOTAL MONEY MARKET SECURITIES (Cost $208,032) TOTAL INVESTMENTS (Cost $13,426,455) - 99.87% $ Other assets less liabilities - 0.13% TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a) Variable rate security; the money market rate shown represents the rate at June 30, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares COMMON STOCKS - 93.42% Value Agricultural Production - Crops - 1.49% Chiquita Brands International, Inc. * $ Aircraft & Parts - 1.52% Triumph Group, Inc. Bituminous Coal & Lignite Surface Mining - 1.05% Cloud Peak Energy, Inc. * Book Printing - 3.00% Courier Corp. Calculating & Accounting Machines (No Electronic Computers) - 1.02% Diebold, Inc. Communication Services - 1.01% GeoEye, Inc. * Crude Petroleum & Natural Gas - 3.81% Berry Petroleum Co. - Class A Forest Oil Corp. * Electric Services - 4.30% Great Plains Energy, Inc. Portland General Electric Co. Fire, Marine & Casualty Insurance - 3.00% Greenlight Capital Re., Ltd. - Class A * HCC Insurance Holdings, Inc. Hazardous Waste Management - 1.48% EnergySolutions, Inc. Ice Cream & Frozen Desserts - 2.53% Dean Foods Co. * In Vitro & In Vivo Diagnostics Substances - 1.42% Immucor, Inc. * Industrial Instruments For Measurement, Display, And Control - 0.95% MKS Instruments, Inc. * Industrial Trucks Tractors Trailers & Stackers - 1.00% Terex Corp. * Investment Companies - 2.45% Prospect Capital Corp. Life Insurance - 5.11% Delphi Financial Group, Inc. - Class A Torchmark Corp. National Commercial Banks - 14.42% American National Bankshares, Inc. Centerstate Banks, Inc. First Financial Bancorp FirstMerit Corp. National Bankshares, Inc. NewAlliance Bancshares, Inc. Old National Bancorp PacWest Bancorp See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2010 (Unaudited) Shares COMMON STOCKS - 93.42% - continued Value Oil & Gas Field Machinery & Equipment - 2.57% Bolt Technology Corp. * $ Tesco Corp. * Oil & Gas Services - 2.43% Cal Dive International, Inc. * Superior Energy Services, Inc. * Orthopedic, Prosthetic & Surgical Appliances & Supplies - 1.88% Medical Action Industries, Inc. * STERIS Corp. Petroleum Refining - 0.99% Tesoro Corp. * Pharmaceutical Preparations - 2.03% Endo Pharmaceuticals Holdings, Inc. * Prestige Brands Holdings, Inc. * Plastics Products - 1.00% Myers Industries, Inc. Primary Smelting & Refining of Nonferrous Metals - 1.03% Horsehead Holding Corp. * Radio & TV Broadcasting & Communications Equipment - 1.94% Tekelec * Retail - Eating& Drinking Places - 1.51% Jack in the Box, Inc. * Retail - Grocery Stores - 1.26% Village Super Market, Inc. - Class A Retail - Miscellaneous Shopping Goods Stores - 0.90% Cabela's, Inc. * Retail - Variety Stores - 1.01% BJ's Wholesale Club, Inc. * Savings Institution, Not Federally Chartered - 2.86% First Niagara Financial Group, Inc. MB Financial, Inc. Umpqua Holdings Corp. Security Brokers, Dealers & Flotation Companies - 1.03% Calamos Asset Management, Inc. Semiconductors & Related Devices - 1.01% Zoran Corp. * Services - Commercial Physical & Biological Research - 1.50% Pharmaceutical Product Development, Inc. Services - Computer Integrated Systems Design - 0.95% CACI International, Inc. - Class A * Services - Computer Processing & Data Preparation - 1.49% CSG Systems International, Inc. * Services - Educational Services - 0.81% Career Education Corp. * Services - Equipment Rental & Leasing - 0.92% Rent-A-Center, Inc. * Services - Management Consulting Services - 1.52% FTI Consulting, Inc. * See accompanying notes that are an integral part of these financial statements. DEAN FUNDS DEAN SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - continued June 30, 2010 (Unaudited) Shares COMMON STOCKS - 93.42% - continued Value State Commercial Banks - 6.71% Associated Banc-Corp $ Columbia Banking System, Inc. CVB Financial Corp. Hancock Holding Co. IBERIABANK Corp. United Community Banks, Inc. * Western Alliance Bancorp * Steel Works, Blast Furnaces, Rolling Mills - 0.99% Commercial Metals Co. Surgical & Medical Instruments & Apparatus - 0.79% Utah Medical Products, Inc. Telephone & Telegraph Apparatus - 1.25% ADC Telecommunications, Inc. * Wholesale - Groceries & Related Products - 3.48% Core-Mark Holding Co., Inc. * Nash Finch Co. TOTAL COMMON STOCKS (Cost $16,601,165) MONEY MARKET SECURITIES - 2.73% AIM STIT-STIC Prime Portfolio - Class I, 0.20% (a) TOTAL MONEY MARKET SECURITIES (Cost $484,905) Principal Amount CONVERTIBLE CORPORATE BONDS - 6.02% $ ADC Telecommunications, Inc., 3.50%, 7/15/2015 Chemed Corp., 1.875%, 5/15/2014 DST Systems, Inc., 4.125%, 8/15/2023 (b) LifePoint Hospitals, Inc., 3.50%, 5/15/2014 Pantry, Inc., 3.00%, 11/15/2012 TOTAL CONVERTIBLE CORPORATE BONDS (Cost $1,031,090) TOTAL INVESTMENTS (Cost $18,117,160) - 102.17% $ Liabilities in excess of other assets - (2.17)% ) TOTAL NET ASSETS - 100.00% $ * Non-income producing securities. (a)Variable rate security;the money market rate shown represents the rate at June 30, 2010. (b)Variable rate security;the interest rate shown represents the rate at June 30, 2010. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Aggregate cost of securities for income tax purposes $ See accompanying notes that are an integral part of these financial statements. Dean Funds Related Notes to the Schedule of Investments June 30, 2010 (Unaudited) Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, (the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in aninactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including eachFund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities, such as convertible corporate bonds, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities. Dean Funds Related Notes to the Schedule of Investments – continued June 30, 2010 (Unaudited) A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser or Sub-Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser or Sub-Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser or Sub-Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser or Sub-Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser or Sub-Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used at June 30, 2010 in valuing the Large Cap Value Fund’s investments: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks * $ $
